Case 1:19-cv-00994-LPS Document 14 Filed 05/11/20 Page 1 of 17 PageID #: 123




                          IN THE UNITED STATES DISTRICT COURT
                               FOR DISTRICT OF DELAWARE

 SMART LOCKING TECHNOLOGIES LLC                      )
          Plaintiff,                                 )
                                                     ) Civil Action No. 1: 19-cv-991-LPS
 V.                                                  )
                                                     )
 AUGUST HOME, INC.                                   )
          Defendant.                                 )
 ________________                                    )
 SMART LOCKING TECHNOLOGIES LLC                      )
          Plaintiff,                                 )
                                                     ) Civil Action No. 1: l 9-cv-994-LPS
 V.                                                  )
                                                     )
 SCHLAGE LOCK COMP ANY LLC                           )
           Defendant.                                )


                             [PROPOSED] SCHEDULING ORDER

               ~~
        This   _2__ day of /V\.~ ,2020, the Court having consulted with the parties ' attorneys
and received a joint proposed scheduling order, and the parties having determined after

discussion that the matter cannot be resolved at this juncture by settlement, voluntary mediation,

or binding arbitration;


        IT IS ORDERED that:

        1.       Rule 26(a)(l) Initial Disclosures and E-Discovery Default Standard. The parties

 shall make their initial disclosures pursuant to Federal Rule of Civil Procedure 26(a)(l) on or before

 June 19, 2020. If they have not already done so, the parties are to review the Court's Default

 Standard for Discovery, Including Discovery of Electronically Stored Information ("ESI") (which

 is posted at http://www.ded.uscourts.gov ; see Other Resources, Default Standards for Discovery,

 and is incorporated herein by reference). The parties agree to submit a proposed ESI order on or
Case 1:19-cv-00994-LPS Document 14 Filed 05/11/20 Page 2 of 17 PageID #: 124




 before June 19, 2020, including any disagreements that require resolution by the Court.

        2.      Joinder of Other Parties and Amendment of Pleadings. All motions to join other

  parties shall be filed on or before September 23, 2020, and motions to amend or supplement the

  pleadings shall be filed on or before December 16, 2020.

        3.      Application to Court for Protective Order. Should counsel find it will be necessary

  to apply to the Court for a protective order specifying terms and conditions for the disclosure of

  confidential information, counsel should confer and attempt to reach an agreement on a proposed

  form of order and submit it to the Court within ten (10) days from the date of this Order. Should

  counsel be unable to reach an agreement on a proposed form of order, counsel must follow the

  provisions of Paragraph 8(g) below.

        Any proposed protective order must include the following paragraph:

                       Other Proceedings. By entering this order and limiting
                       the disclosure of information in this case, the Co urt does
                       not intend to preclude another court from finding that
                       information may be relevant and subject to disclosure in
                       another case. Any person or party subject to this order
                       who becomes subject to a motion to disclose another
                       party's information designated "confidential," "highly
                       confidential," "attorneys' eyes only," or any
                       combination thereof pursuant to this order shall
                       promptly notify that party of the motion so that the party
                       may have an opportunity to appear and be heard on
                       whether that information should be disclosed.

        4.      Papers Filed Under Seal. When filing papers under seal, counsel shall follow the

  District Court's policy on Filing Sealed Civil Documents in CM/ECF, which is posted at

  https://www.ded.uscourts.gov/sites/ded/files/cm-ecf/TIPS%20CMECFattyTips%202017. pdf. In

  accordance with section G of the Administrative Procedures Governing Filing and Service by

  Electronic Means, a redacted version of any sealed document shall be filed electronically within

  seven (7) days of the filing of the sealed document.




                                                  2
Case 1:19-cv-00994-LPS Document 14 Filed 05/11/20 Page 3 of 17 PageID #: 125




        Should any party intend to request to seal or redact all or any portion of a transcript of a

 court proceeding (including a teleconference), such party should expressly note that intent at the

 start of the court proceeding. Should the party subsequently choose to make a request for sealing

 or redaction, it must, within five (5) days after the completion of the transcript, file with the Court

 a motion for sealing/redaction, and include as attachments (1) a copy of the complete transcript

 highlighted so the Court can easily identify and read the text proposed to be sealed/redacted, and

 (2) a copy of the proposed redacted/sealed transcript. With its request, the party seeking redactions

 must demonstrate why there is good cause for the redactions and why disclosure of the redacted

 material would cause a clearly defined and serious injury to the party seeking redaction.

        5.      Courtesy Copies.      Other than with respect to "discovery matters," which are

 governed by Paragraph 8(g), and the final pretrial order, which is governed by Paragraph 20, the

 parties shall provide to the Court two (2) courtesy copies of all briefs and one ( 1) courtesy copy of

 any other document filed in support of any briefs (i.e., appendices, exhibits, declarations, affidavits

 etc.). This provision also applies to papers filed under seal.

        6.      ADR Process. This matter is referred to a magistrate judge to explore the possibility

 of alternative dispute resolution.

        7.      Disclosures. Absent agreement among the parties, and approval of the Court:

                a.      By June 19, 2020, Plaintiff shall identify the accused product(s), including

 accused methods and systems, and its damages model, as well as the asserted patent(s) that the

 accused product(s) allegedly infringe(s). Plaintiff shall also produce the file history for each

 asserted patent.

                b.      By July 24, 2020, Defendants shall produce core technical documents

 related to the accused product(s), sufficient to show how the accused product(s) work(s), including




                                                    3
Case 1:19-cv-00994-LPS Document 14 Filed 05/11/20 Page 4 of 17 PageID #: 126




 but not limited to non-publicly available operation manuals, product literature, schematics, and

 specifications. Defendants shall also produce sales figures for the accused product(s).

                c.      By August 21, 2020, Plaintiff shall produce an initial claim chart relating

 each known accused product to the asserted claims each such product allegedly infringes.

                d.      By September 18, 2020, Defendants shall produce their initial invalidity

 contentions for each asserted claim, as well as the known related invalidating references.

                e.      By July 16, 2021 , Plaintiff shall provide final infringement contentions.

                f.      By August 13, 2021 , Defendants shall provide final invalidity contentions.

        8.      Discovery. Unless otherwise ordered by the Court, the limitations on discovery set

 forth in Local Rule 26.1 shall be strictly observed.

                a.      Discovery Cut Off. All fact discovery in this case shall be initiated so that

 it will be completed on or before September 8, 2021.

                b.      Document Production.           Document production shall be substantially

 complete by January 19, 2021.

                c.      Requests for Admission.         Plaintiff is permitted fifteen (15) common

 Requests for Admission and may serve up to ten ( 10) additional Requests for Admission separately

 on each Defendant. Defendants are permitted fifteen (15) common Requests for Admission, and

 each Defendant may serve up to ten ( 10) additional Requests for Admission on Plaintiff. There

 shall be no limit, however, on the number of requests for admission that Plaintiff and each

 Defendant may serve directed solely to the authentication of documents and things. The parties

 are required to meet and confer in good faith prior to serving any requests for admissions directed

 solely to the authentication of documents and things to determine whether the requests are

 necessary and/or reasonable.




                                                   4
Case 1:19-cv-00994-LPS Document 14 Filed 05/11/20 Page 5 of 17 PageID #: 127




                d.          Interrogatories.

                             1.    Plaintiff is permitted fifteen (15) common interrogatories and may

 serve up to five (5) additional individual interrogatories to each Defendant.          Defendants are

 permitted fifteen (15) common interrogatories, and each Defendant may serve up to five (5)

 additional individual interrogatories to Plaintiff.

                             11.   The Court encourages the parties to serve and respond to contention

 interrogatories early in the case.        In the absence of agreement among the parties, contention

 interrogatories, if filed, shall first be addressed by the party with the burden of proof. The adequacy

 of all interrogatory answers shall, in part, be judged by the level of detail each party provides; i.e.,

 the more detail a party provides, the more detail a party shall receive.

                e.          Depositions.

                       1.          Party depositions: Plaintiff is allowed no more than fifty (50) hours

 of oral deposition (including Rule 30(b)(6) and Rule 30(b)(l) depositions) per Defendant. 1

 Defendants may take a combined maximum of 35 hours of fact depositions (including 30(b)(6)

 and 30(b)(l) depositions) of Plaintiff and each Defendant may take an additional 10 hours of fact

 depositions (including 30(b)(6) and 30(b)(l) depositions) of Plaintiff. Each party reserves the right

 to seek an adjustment of these time limits based upon changes to the scope of discovery, or the

 addition or dismissal of any parties, in this case. These provisions, further, may be amended by

 agreement of the parties or upon order of the Court upon good cause shown. Defendants shall

 coordinate depositions to reduce redundancy and inconvenience to the parties.




         1
            Plaintiff reserves the right to seek additional deposition hours from Defendants to the
 extent it becomes necessary due to any differences in the accused products or in order to determine
 revenue or proceeds received by any Defendant.




                                                       5
Case 1:19-cv-00994-LPS Document 14 Filed 05/11/20 Page 6 of 17 PageID #: 128




                      II.       Expert depositions:    The parties agree that deposition of expert

 witnesses shall be limited to seven (7) hours per witness per report (such that, for example, if a

 defendant's expert issues a report on claim construction, a report on invalidity and a report on

 noninfringement, that witness would be subject to one seven-hour deposition for each of his three

 reports (e.g., that witness would be subject to three seven-hour depositions) . However, the

 deposition of any of the Plaintiffs experts who are designated to testify with respect to multiple

 defendants shall be limited to six (6) hours with an additional four (4) hours for each individual

 defendant as to which the expert offers testimony, and the deposition of any of the Defendants'

 experts who are designated to testify with respect to multiple defendants shall be limited to six (6)

 hours with an additional four (4) hours regarding each individual defendant as to which the expert

 offers testimony.

                     Ill.      Third partv depositions : Third party depositions are to be conducted

 in accordance with the Federal Rules of Civil Procedure. However, notwithstanding the additional

 limitations provided for herein, Plaintiff and Defendants, collectively, are each entitled to a

 maximum of 10 third-party depositions consisting of up to 70 hours of deposition time, but no

 third party shall be deposed for longer than 7 hours. The parties shall coordinate depositions of

 third parties to reduce redundancy and inconvenience to the third parties.

                     1v.       Necessity for lntemreter: The parties agree that at depositions

 where the deponent requires an interpreter, there shall be an official interpreter hired by the side

 taking the deposition if the deponent states under oath that he or she (i) is not able to understand

 and speak in English, (ii) states under oath that he or she does not normally converse in English

 with others, including but not limited to work/business-related colleagues and third parties (such

 as in a work/business environment), or (iii) states under oath that he or she does not feel




                                                   6
Case 1:19-cv-00994-LPS Document 14 Filed 05/11/20 Page 7 of 17 PageID #: 129




 comfortable being deposed in English. The parties further reserve the right to hire their own

 interpreter to verify the translation by the official interpreter.       Should a deponent require an

 interpreter, the parties agree that only one-half of the actual deposition time used for that deponent

 will be counted for purposes of calculating the total time used by the parties under the deposition

 time limits.

                       V.           Service of Deposition Notices: The parties agree that employees of

 the parties may be served with deposition notices through the parties' counsel, rather than being

 served by a subpoena.

                       v1.          Location of Depositions. Any party or representative (officer, director,

 or managing agent) of a party filing a civil action in this district court must ordinarily be required, upon

 request, to submit to a deposition at a place designated within this district. Exceptions to this general

 rule may be made by order of the Court or by agreement of the parties. A defendant who becomes a

 counterclaimant, cross-claimant, or third-party plaintiff shall be considered as having filed an action

 in this Court for the purpose of this provision.

                      v11.          Good Cause for Modification: Any party may later move to modify

 the limitations in subsections (d) and (e) for good cause.

                 f.          Disclosure of Expert Testimony.

                             i.     Expert Reports. For the party who has the initial burden of proof on

 the subject matter, the initial Federal Rule 26(a)(2) disclosure of expert testimony is due on or

 before October 8, 2021. The supplemental disclosure to contradict or rebut evidence on the same

 matter identified by another party is due on or before November 10, 2021. Reply expert reports

 from the party with the initial burden of proof are due on or before December 18, 2021. No other

 expert reports will be permitted without either the consent of all parties or leave of the Court.

 Along with the submissions of the reply expert reports, the parties shall advise of the dates and




                                                       7
Case 1:19-cv-00994-LPS Document 14 Filed 05/11/20 Page 8 of 17 PageID #: 130




 times of their experts' availability for deposition. Expert discovery shall be completed on or before

 February 21, 2022.

                        11.     Expert Report Supplementation. The parties agree they will not

 permit expert declarations or reports other than those disclosed pursuant to Section 8(t)(i) to be

 filed in connection with motions briefing (including case-dispositive motions).

                        111 .   Objections to Expert Testimony. To the extent any objection to

 expert testimony is made pursuant to the principles announced in Daubert v. Merrell Dow Pharm.,

 Inc., 509 U.S. 579 (1993), as incorporated in Federal Rule of Evidence 702, it shall be made by

 motion no later than the deadline for dispositive motions set forth herein, unless otherwise ordered

 by the Court. Briefing on such motions is subject to the page limits set out in connection with

 briefing of case dispositive motions.

                g.      Discovery Matters and Disputes Relating to Protective Orders.

                        1.      Any discovery motion filed without first complying with the

 following procedures will be denied without prejudice to renew pursuant to these procedures.

                        11.     Should counsel find , after good faith efforts-including verbal

 communication among Delaware and Lead Counsel for all parties to the dispute-that they are

 unable to resolve a discovery matter or a dispute regarding a protective order, the parties involved

 in the discovery matter or protective order dispute shall submit a joint letter in substantially the

 following form:

                        Dear Judge Stark:

                        The parties in the above-referenced matter write to
                        request the scheduling of a discovery teleconference.

                        The following attorneys, including at least one
                        Delaware Counsel and at least one Lead Counsel per
                        party, participated in a verbal meet-and-confer (in




                                                   8
Case 1:19-cv-00994-LPS Document 14 Filed 05/11/20 Page 9 of 17 PageID #: 131




                        person and/or by telephone) on the following date(s):

                        Delaware Counsel: - - - - - - - - -

                        Lead Counsel: _ _ _ _ _ _ _ _ _ __

                        The disputes requiring judicial attention are
                        listed below:

                        [provide here a non-argumentative               list   of
                        disputes requiring judicial attention]

                        111.      On a date to be set by separate order, generally not less than forty-

 eight (48) hours prior to the conference, the party seeking relief shall file with the Court a letter,

 not to exceed three (3) pages, outlining the issues in dispute and its position on those issues. On a

 date to be set by separate order, but generally not less than twenty-four (24) hours prior to the

 conference, any party opposing the application for relief may file a letter, not to exceed three (3)

 pages, outlining that party's reasons for its opposition.

                        1v.     Each party shall submit two (2) courtesy copies of its discovery

 letter and any attachments.

                        v.      Should the Court find further briefing necessary upon conclusion of

 the telephone conference, the Court will order it. Alternatively, the Court may choose to resolve

 the dispute prior to the telephone conference and will, in that event, cancel the conference.

        9.      Motions to Amend.

                a.      Any motion to amend (including a motion for leave to amend) a pleading

 shall NOT be accompanied by an opening brief but shall, instead, be accompanied by a letter, not

 to exceed three (3) pages, describing the basis for the requested relief, and shall attach the proposed

 amended pleading as well as a "blackline" comparison to the prior pleading.

                b.      Within seven (7) days after the filing of a motion in compliance with this

 Order, any party opposing such a motion shall file a responsive letter, not to exceed five (5) pages.




                                                    9
Case 1:19-cv-00994-LPS Document 14 Filed 05/11/20 Page 10 of 17 PageID #: 132




                 c.      Within three (3) days thereafter, the moving party may file a reply letter,

  not to exceed two (2) pages, and, by this same date, the parties shall file a letter requesting a

  teleconference to address the motion to amend.

          10.    Motions to Strike.

                a.       Any motion to strike any pleading or other document shall NOT be

  accompanied by an opening brief but shall, instead, be accompanied by a letter, not to exceed three

  (3) pages, describing the basis for the requested relief, and shall attach the document to be stricken.

                b.       Within seven (7) days after the filing of a motion in compliance with this

  Order, any party opposing such a motion shall file a responsive letter, not to exceed five (5) pages.

                c.       Within three (3) days thereafter, the moving party may file a reply letter,

  not to exceed two (2) pages, and, by this same date, the parties shall file a letter requesting a

  teleconference to address the motion to strike.

          11.    Tutorial Describing the Technology and Matters in Issue. Unless otherwise ordered

  by the Court, the parties shall provide the Court, no later than the date on which their opening

  claim construction briefs are due, a tutorial on the technology at issue. In that regard, the parties

  may separately or jointly submit a DVD of not more than thirty (30) minutes. The tutorial should

  focus on the technology at issue and should not be used to argue claim construction contentions.

  The parties may choose to file their tutorial(s) under seal, subject to any protective order in effect.

  Each party may comment, in writing (in no more than five (5) pages) on the opposing party's

  tutorial. Any such comment shall be filed no later than the date on which the answering claim

  construction briefs are due. As to the format selected, the parties should confirm the Court's

  technical abilities to access the information contained in the tutorial.

          12.    Claim Construction Issue Identification. On October 9, 2020, the parties shall




                                                    10
Case 1:19-cv-00994-LPS Document 14 Filed 05/11/20 Page 11 of 17 PageID #: 133




  exchange a list of those claim term(s)/phrase(s) that they believe need construction and their

  proposed claim construction of those term(s)/phrase(s). This document will not be filed with the

  Court. Subsequent to exchanging that list, the parties will meet and confer to prepare a Joint Claim

  Construction Chart to be submitted to the Court on October 21, 2020. The parties' Joint Claim

  Construction Chart should identify for the Court the term(s)/phrase(s) of the claim(s) in issue, and

  should include each party's proposed construction of the disputed claim language with citation(s)

  only to the intrinsic evidence in support of their respective proposed constructions. A copy of the

  patent(s) in issue as well as those portions of the intrinsic record relied upon shall be submitted

  with this Joint Claim Construction Chart. In this joint submission, the parties shall not provide

  argument.

         13.     Claim Construction Briefing. The Plaintiff shall serve, but not file, its opening

  brief, not to exceed 20 pages, on November 13, 2020. The Defendants shall serve, but not file,

  their answering brief, not to exceed 30 pages, on December 11, 2020. The Plaintiff shall serve,

  but not file, its reply brief, not to exceed 20 pages, on January 8, 2021. The Defendants shall

  serve, but not file, their sur-reply brief, not to exceed lO pages, on January 22, 2021. No later

  than January 27, 2021, the parties shall file a Joint Claim Construction Brief. The parties shall

  copy and paste their untiled briefs into one brief, with their positions on each claim term in

  sequential order, in substantially the form below.

  JOINT CLAIM CONSTRUCTION BRIEF

  I. Agreed-Upon Constructions

  II. Disputed Constructions

  A. [TERM 1]

         1. Plaintiffs Opening Position




                                                   11
Case 1:19-cv-00994-LPS Document 14 Filed 05/11/20 Page 12 of 17 PageID #: 134




         2. Defendant's Answering Position

         3. Plaintiffs Reply Position

         4. Defendant's Sur-Reply Position

  B. [TERM2]

         1. Plaintiffs Opening Position

         2. Defendant's Answering Position

         3. Plaintiffs Reply Position

         4. Defendant's Sur-Reply Position

  Etc. The parties need not include any general summaries of the law relating to claim construction.

  Ifthere are any materials that would be submitted in an index, the parties shall submit them in a

  Joint Appendix.
                                                                                 Apr~ I
         14.     Hearing on Claim Construction. Beginning at I : 00 _e.m. on ..Fcbt ttory _I_, 2021 ,

  the Court will hear argument on claim construction. The parties shall notify the Court, by joint

  letter submission, no later than the date on which their answering claim construction briefs are

  due: (i) whether they request leave to present testimony at the hearing; and (ii) the amount oftime

  they are requesting be allocated to them for the hearing.

         Provided that the parties comply with all portions of this Scheduling Order, and any other

  orders of the Court, the parties should anticipate that the Court will issue its claim construction

  order within sixty (60) days of the conclusion of the claim construction hearing. If the Court is

  unable to meet this goal, it will advise the parties no later than sixty (60) days after the conclusion

  of the claim construction hearing.

         15.     Interim Status Report. On December 18, 2020, counsel shall submit a joint letter

  to the Court with an interim report on the nature of the matters in issue and the progress of




                                                    12
Case 1:19-cv-00994-LPS Document 14 Filed 05/11/20 Page 13 of 17 PageID #: 135




  discovery to date. Thereafter, if the Court deems it necessary, it will schedule a status conference.

          16.    Supplementation. Absent agreement among the parties, and approval of the Court,

  no later than March 2, 2021, the parties must finally supplement, inter alia, the identification of

  all accused products and of all invalidity references.

          17.    Case Dispositive Motions. All case dispositive motions, an opening brief, and

  affidavits, if any, in support of the motion shall be served and filed on or before April 1, 2022 .

  Briefing will be presented pursuant to the Court's Local Rules, as modified by this Order.

  Opposition briefs shall be served and filed on or before April 29, 2022. Reply briefs shall be

  served and filed on or before May 13 , 2022.

                 a.      No early motions without leave. No case dispositive motion under Rule 56

  may be filed more than ten (10) days before the above date without leave of the Court. A party

  seeking leave to file a case dispositive motion prior to ten ( 10) days before the deadline set forth

  above shall do so by filing a letter brief with the Court of no more than four (4) pages, explaining

  the reasons why an earlier-filed motion should be permitted. If any party wishes to contest this

  request, it may do so by filing a responsive letter brief of no more than four (4) pages, within seven

  (7) days from the date the requesting party filed its brief. No reply briefs shall be filed.

                 b.      Page limits combined with Daubert motion page limits. Each party is

  permitted to file as many case dispositive motions as desired; provided, however, that each SIDE

  will be limited to a combined total of 40 pages for all opening briefs, a combined total of 40 pages

  for all answering briefs, and a combined total of 20 pages for all reply briefs regardless of the

  number of case dispositive motions that are filed . In the event that a party files, in addition to a

  case dispositive motion, a Daubert motion to exclude or preclude all or any portion of an expert's

  testimony, the total amount of pages permitted for all case dispositive and Daubert motions shall




                                                    13
Case 1:19-cv-00994-LPS Document 14 Filed 05/11/20 Page 14 of 17 PageID #: 136




  be increased to 50 pages for all opening briefs, 50 pages for all answering briefs, and 25 pages for

  all reply briefs for each SIDE. 2

                 C.      Hearing. The Court will hear argument on all pending case dispositive and

  Daubert motions on June     2 ~, 2022,   beginning at 1: 00 ~ .m. Subject to further order of the

  Court, each side will be allocated a total of forty-five (45) minutes to present its argument on all

  pending motions.

          18.    Applications by Motion. Except as otherwise specified herein, any application to

  the Court shall be by written motion filed with the Clerk. Any non-dispositive motion should

  contain the statement required by Local Rule 7.1.1.
                                           Sept.
          19.    Pretrial Conference. On-A:ngn:,f   2. , 2022, the Court will hold a pretrial conference
  in Court with counsel beginning at 9:00 a.m . Unless otherwise ordered by the Court, the parties

  should assume that filing the pretrial order satisfies the pretrial disclosure requirement of Federal

  Rule of Civil Procedure 26(a)(3). The parties shall file with the Court the joint proposed final

  pretrial order with the information required by the form of Revised Final Pretrial Order - Patent,

  which can be found on the Court's website (www.ded.uscourts.gov), on or before August ll, 2022.

  Unless otherwise ordered by the Court, the parties shall comply with the timeframes set forth in

  Local Rule 16.3(d)(l)-(3) for the preparation of the joint proposed final pretrial order. The parties

  shall provide the Court two (2) courtesy copies of the joint proposed final pretrial order and all

  attachments. As noted in the Patent Pretrial Order, the parties shall include in their joint proposed




         2
           The parties must work together to ensure that the Court receives no more than a total of
  250 pages (i.e., 50 + 50 + 25 regarding one side's motions, and a 50 + 50 + 25 regarding the other
  side's motions) of briefing on all case dispositive motions and Daubert motions that are covered
  by this scheduling order and any other scheduling order in any related case that is proceeding on a
  consolidated or coordinated pretrial schedule.




                                                    14
Case 1:19-cv-00994-LPS Document 14 Filed 05/11/20 Page 15 of 17 PageID #: 137




  pretrial order, among other things:

                 a.        a request for a specific number of hours for their trial presentations, as well

  as a requested number of days, based on the assumption that in a typical jury trial day (in which

  there is not jury selection,jury instruction, or deliberations), there will be 5 ½ to 6 ½ hours of trial

  time, and in a typical bench trial day there will be 6 to 7 hours of trial time;

                 b.        their position as to whether the Court should allow objections to efforts to

  impeach a witness with prior testimony, including objections based on lack of completeness and/or

  lack of inconsistency;

                 c.        their position as to whether the Court sho uld rule at trial on objections to

  expert testimony as beyond the scope of prior expert disclosures, taking time from the parties' trial

  presentation to argue and decide such objections, or defer ruling on all such objections unless

  renewed in writing following trial, subject to the proviso that a party prevailing on such a post-

  trial objection will be entitled to have all of its costs associated with a new trial paid for by the

  party that elicited the improper expert testimony at the earlier trial; and

                 d.        their position as to how to make motions for judgment as a matter of law,

  whether it be immediately at the appropriate point during trial or at a subsequent break, whether

  the jury should be in or out of the courtroom, and whether such motions may be supplemented in

  writing.

         20.     Motions in Limine . Motions in limine shall not be separately filed . All in limine

  requests and responses thereto shall be set forth in the proposed pretrial order. Each SIDE shall

  be limited to three (3) in limine requests, unless otherwise permitted by the Court. The in limine

  request and any response shall contain the authorities relied upon; each in limine request may be

  supported by a maximum of three (3) pages of argument and may be opposed by a maximum of




                                                     15
Case 1:19-cv-00994-LPS Document 14 Filed 05/11/20 Page 16 of 17 PageID #: 138




  three (3) pages of argument, and the party making the in limine request may add a maximum of

  one (1) additional page in reply in support of its request. If more than one party is supporting or

  opposing an in limine request, such support or opposition shall be combined in a single three (3)

  page submission ( and, if the moving party, a single one ( 1) page reply), unless otherwise ordered

  by the Court. No separate briefing shall be submitted on in limine requests, unless otherwise

  permitted by the Court.

           21.     Jury Instructions, Voir Dire, and Special Verdict Forms. Where a case is to be tried

  to a jury, pursuant to Local Rules 47 and 51 the parties should file (i) proposed voir dire, (ii)

  preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict forms three (3)

  full business days before the final pretrial conference. This submission shall be accompanied by

  a courtesy copy containing electronic files of these documents, in WordPerfect or Microsoft Word

  format, which may be submitted by e-mail to Judge Stark's staff.
                                                                     jv.l"'y
           22.     Trial. This matter is scheduled for its first 5 dax rial beginning at 9:30 a.m. on

  September      12, 2022, with   the subsequent trial days beginning at 9:30 a.m. Until the case is

  submitted to the jury for deliberations, the jury will be excused each day at 4:30 p.m. The trial

  will be timed, as counsel will be allocated a total number of hours in which to present their

  respective cases.

          23.      Judgment on Verdict and Post-Trial Status Report. Within seven (7) days after a

 jury returns a verdict in any portion of a jury trial, the parties shall jointly submit a form of order

  to enter judgment on the verdict. At the same time, the parties shall submit a joint status report,

  indicating among other things how the case should proceed and listing any post-trial motions each

  party intends to file.

          24 .     Post-Trial Motions. Unless otherwise ordered by the Court, all SIDES are limited




                                                    16
Case 1:19-cv-00994-LPS Document 14 Filed 05/11/20 Page 17 of 17 PageID #: 139




 to a maximum of20 pages of opening briefs, 20 pages of answering briefs, and 10 pages of reply

  briefs relating to any post-trial motions filed by that side, no matter how many such motions are

  filed.

           25.   Service By E-Mail. The parties consent to service by e-mail, in accordance with

  Rule 5(b )(2)(E) of the Federal Rules of Civil Procedure. The parties agree that service on any

  party by e-mail shall be made on both Delaware and Lead counsel for that party.




                                              um~~JA~TrrmGE




                                                 17
